Mr. Justice Gary
dissenting. Under' the pleadings in the case, this Court, if it is satisfied that there was such an agreement as is alleged in the complaint, should affirm the judgment of the Circuit Court as to specific performance of the contract; while, on the other hand, if it is not satisfied that such an agreement was entered into', it should dismiss the complaint. I am of the opinion that the Circuit Judge was correct in his findings of fact relative to the said agreement, and that there was no> error on his part in adjudging that the contract should be specifically performed.
I, therefore, dissent from the opinion of Mr. Justice Pope.